Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	Regarding independent claim 1, the following arguments have been found persuasive:  Applicant submits that the concept of a multilevel condenser comprising at least two condensing chambers, wherein a lower chamber of said at least two condensing chambers is connected to the outflow opening and an upper chamber of said at least two condensing chambers is connected to said at least one auxiliary outlet, as recited in claim 1, is not present in Mak (Mak is the closest reference). Mak has LNG conduits 61 and working fluid conduits 59, 60 side by side. Nowhere are there chambers having the orientation required by claim 1. Still further, the instant invention allows for a unique advantageous characteristics as described in page 4, lines 18-28 of the specification, whereby the non-cryogenic working temperature exists at the center of the machine, near the inflow opening and the shaft, so that the mechanical part of the machine can operate at a non-cryogenic temperature, while the cryogenic part can remain in the outer part of the rotor disc. The most prestigious material can be used for the construction of the stages and in the housing. Mak lacks any suggestion of these advances.  Regarding original new claim 20, the following arguments have been found persuasive: Mak utilizes two expanders 52, 53 as alleged turbines, such expanders connected to a generator 54 and other components. However, Mak in [0019] describes that each of the exchange stages receive expanded working fluid vapors from respective turbines or turbine stages. Any such turbines are not part of a single expander (alleged turbine). Relatedly, the alleged auxiliary outlet (stream 9) in Mak is not disposed between successive stages of an expansion turbine.  Thus, this application has been allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/10/2021